Citation Nr: 9934160	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1970 and from July 1973 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 1997 rating determination by the Reno, Nevada, Regional 
Office (RO).  This case was previously before the Board in 
November 1997 and remanded for additional development and 
adjudication.  By a rating action in June 1998, a 50 percent 
evaluation was assigned to the service-connected PTSD.

During the pendency of the appeal VA regulations pertaining 
to the rating of PTSD were amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  See Schedule 
for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 
52,695-52,702 (October 8, 1996) (amending various sections of 
38 C.F.R. Part 4, to include §§ 4.16, 4.130, 4.131, 4.132).  
Those amendments changed the criteria for the evaluation of 
psychiatric disorders.  Consequently, the veteran's claim for 
an increase arose under the rating criteria in effect prior 
to November 7, 1996, and continued through the time when the 
rating criteria changed.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
depression, anxiety, nightmares, sleeplessness, social 
isolation and a Global Assessment Functioning (GAF) Scale 
score of 41-50.



CONCLUSION OF LAW

The criteria for a 70 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.132, Code 9411 (1995); and 38 C.F.R. § 4.130, 
Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection for PTSD was established by a March 1997 
hearing officer's decision and a 10 percent evaluation was 
assigned.  During the pendency of the appeal, a rating 
decision was issued in June 1998 that increased the 
evaluation to 50 percent.

The evidence of record includes VA and private treatment 
records which show occasional psychiatric evaluation and 
treatment of the veteran between April and December 1994.  

Of record is a January 1995 report from a VA social worker 
indicating that the veteran first came to the Vet Center in 
April 1982 looking for employment.  At that time he related 
that his marriage had recently ended and he had moved to Las 
Vegas to be closer to his children.  He stated that he had 
been employed as a truck driver but felt confused and anxious 
lately because of the loss of his family.  He was seen again 
in December 1988 and related that he had recently lost his 
driver's license after driving tractor trailer trucks for 
many years.  In October 1990, the veteran was seen again 
after losing his job for refusing to operate a truck with an 
illegal combination of trailers.  He indicated that he had 
quit truck driving because of the "stress, drugs, long hours 
and requirement that he break the law in order to work for a 
company."  He stated that he refused to tolerate the "rule 
breaking" anymore.  

On VA examination in August 1995, the veteran complained of 
intrusive thoughts, sleep impairment, startle reaction, 
depression and occasional suicidal ideations.  On examination 
some tension and depression were noted.  There was no 
evidence of delusions, hallucinations or memory impairment.  
Sensorium was clear and the veteran was alert and oriented.  
Cognitive functioning was intact and insight and judgment 
were fair.  The examiner recommended further psychological 
testing.  In an addendum to that report the examiner found 
that after further evaluation the veteran's clinical nature 
and psychological findings were sufficient to warrant a 
diagnosis of PTSD.

At a RO hearing in February 1997, the veteran testified that 
he was unemployed but did not indicate that it was due to 
PTSD.  

Treatment records from the Veterans Outreach Center show the 
veteran participated in group meetings from December 1988 to 
December 1997.  VA outpatient treatment records from April 
1994 to December 1997 primarily show treatment of the veteran 
through the alcohol dependence treatment program.

Pursuant to a November 1997 Board remand, psychiatric 
examination of the veteran by a panel of two psychiatrists 
was accomplished in March 1998.  One examiner reported the 
veteran was unemployed and last worked in October 1990, 
spending most of his days at home.  He had no close friends 
and no social life apart from his immediate family.  The 
veteran complained of constant thoughts of Vietnam, startle 
reaction, nightmares, difficulty with concentration and 
continued sleep impairment.  

Clinical evaluation revealed no significant impairment of 
thought processes or communication.  There was no evidence of 
delusions or hallucinations or overtly inappropriate behavior 
and the veteran denied ritualistic behavior.  The veteran had 
adequate ability to maintain minimal personal hygiene and 
other basic activities of daily living.  He was oriented to 
person, place and time.  Although he complained of impaired 
concentration and memory, clinical testing was adequate.  The 
rate and flow of speech was mostly normal during the 
interview, pressured when discussing Vietnam experiences.  
There were no irrelevant, illogical or obscure speech 
patterns noted.  There was no evidence of panic attacks but 
the veteran demonstrated overt anxiety during the interview.  
Depression and anxiety were present as shown by intermittent 
tearfulness and constant jiggling of the leg.  The veteran 
denied any violence towards others.  The clinical diagnosis 
was chronic PTSD and his score on the Global Assessment of 
Functioning (GAF) Scale was between 41 and 50, indicative of 
serious impairment in social and occupational functioning.  
The examiner stated that apart from the veteran's attendance 
at PTSD group therapy he described an isolated existence 
restricted to his immediate family.  He had not been employed 
for a number of years and appeared totally disabled for 
ordinary gainful occupation.  

The veteran testified at a January 1999 RO hearing that his 
PTSD symptoms "just imploded" in 1992 after he and his two 
sons were evicted from their home and he had been recently 
been laid off from his job.  The veteran testified that he 
attends group therapy on a weekly basis but receives no 
further treatment.  He testified that he had refused 
medication and hospitalization for his symptoms.  

VA outpatient treatment records dated from November 1996 to 
March 1999 show the veteran continued to participate in 
weekly group therapy.

On VA examination in May 1999 the examiner reported the 
veteran continued to attend PTSD group therapy once a week 
but did not see psychiatrists and was not on any medication.  
The examiner stated that since the last evaluation there had 
been very little change.  The veteran's primary problem was 
irritability and that he is easily angered.  He had no 
friends and very little contact with the outside world.  He 
complained of continued problems with memory and sleep 
impairment.  When asked to discuss his dreams and nightmares 
he became very quiet and started to cry.  He stated that his 
dreams occur almost nightly and are usually about three 
Vietnamese children he killed in a village in Vietnam and 
other times dreams about his own children being killed.  He 
reported depressive spells but no mood swings.  He denied any 
current suicidal ideation.  

On examination the veteran was neat and clean in appearance.  
He appeared quite tense and anxious, with his right leg 
shaking.  His affect was flat but he was able to smile 
appropriately.  His responses were all relevant and coherent.  
He claimed difficulties with memory, but examination revealed 
no gross impairment.  His affect and mood were appropriate 
and his cognitive functioning was not impaired.  He was alert 
and oriented, and insight and judgment were adequate.  The 
clinical diagnosis was chronic PTSD with a GAF score of 45.  

In September 1999, the veteran, accompanied by his 
representative, presented testimony at a videoconference 
hearing before a Member of the Board.  He testified that he 
has not worked full-time since 1992 and later worked odd-jobs 
until 1994.  He testified that he has positive relationships 
with his live-in girlfriend of 14 years and his children.  He 
testified that he has no friends or other contacts outside 
his family and that he only leaves his house to attend group 
therapy.

Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented a claim which is plausible.  
The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet.App. 78 (1991);  Proscelle v. Derwinski, 2 Vet.App. 269 
(1992).  Since the appeal arose from the initial grant of 
service connection and the ratings assigned therefrom, the 
Board has considered the application of "staged ratings, " 
as set forth in Fenderson v. West, 12 Vet. App. 119 (1999).  

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.132, Code 9411 (1995).  Under the amended 
regulations, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  As the 
veteran's claim for an increased rating for PTSD was pending 
when the regulations pertaining to psychiatric disabilities 
were revised, he is entitled to the version of the law most 
favorable to him.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  Therefore, the Board has evaluated the veteran's 
claim under both the former and the amended regulations.

Under the new General Rating Formula for Mental Disorders, a 
50 percent rating contemplates occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complete 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9411 (1999).

Under the previous General Rating Formula for Psychoneurotic 
Disorders, a 50 percent rating contemplates that the ability 
to establish and maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of the psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
disability rating is warranted for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(1995).

After carefully reviewing the evidence of record, the Board 
notes that, while the veteran's described symptoms do not 
appear to meet the degree of severity required for a higher 
evaluation, the veteran was given GAF scores of 45 in March 
1998 and May 1999 which do support his claim for an increase.  
(GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A GAF score of 41-50 indicates "serious impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood."  DSM-IV.  This same definition 
of GAF scores were included in the DSM-III-R which was 
recognized by the VA under the criteria in effect prior to 
the November 7, 1996 regulatory changes.

In view of the definition of a GAF score of 45 as indicating 
"serious impairment," the Board finds that a reasonable 
doubt arises as to whether the veteran is entitled to an 
evaluation in excess of 50 percent for PTSD.  Also the Board 
notes that the veteran actively participates in group 
therapy, but that there seems to have been little change in 
his symptoms.  Under the circumstances, resolving all 
reasonable doubt in the veteran's favor, the Board believes 
that the resulting disability picture attributable to his 
PTSD more nearly approximates the criteria for a 70 percent 
rating (under both the old and new criteria), than it does a 
50 percent rating.  Accordingly, the Board finds that the 
evidence supports an evaluation of 70 percent for PTSD.  38 
C.F.R. § 4.7 (1999).

The Board finds further, however, that the preponderance of 
the evidence is against an evaluation in excess of 70 percent 
for PTSD.  Under the applicable criteria prior to the 
regulatory changes, the veteran's psychiatric disability is 
productive of no more than severe impairment in the veteran's 
ability to either obtain or retain employment or to establish 
and maintain effective or favorable relationships with 
people.  In this regard the Board notes that although the 
veteran's social life is primarily centered around his 
immediate family he has positive relationships with his live-
in girlfriend of 14 years, his daughter and his three sons.  
Also, despite the VA examiner's conclusion that the veteran 
was totally disabled for ordinary gainful occupation, the 
evidence of record indicates that it is not due to PTSD.  

Under the applicable criteria after the regulatory changes, 
the Board finds that the veteran's PTSD is not productive of 
symptoms more severe than suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

While the veteran has at times reported feelings of 
depression, anxiety, suicidal ideation, and occasional 
pressured speech, the record contains no indication of any 
obsessional rituals or near-continuous panic affecting his 
ability to function independently, and his speech has not 
been described as illogical, obscure, or irrelevant.  In 
addition, while the veteran has reported feelings of 
irritability and anger, he denied that these occasions 
resulted in violence.  The record contains no evidence that 
the veteran neglects his personal appearance and hygiene.  
The veteran also complained of difficulty with concentration 
and memory but clinical testing revealed no gross impairment.

In sum, the Board finds that the clear preponderance of the 
evidence is against entitlement to a rating in excess of 70 
percent for the veteran's PTSD.  It follows that the negative 
evidence is not in a state of balance with the positive 
evidence so as to otherwise warrant assignment of a rating in 
excess of 70 percent. 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered staged ratings, under Fenderson, but 
concludes that they are not warranted as the veteran's 
service-connected PTSD is not shown to have been more than 70 
percent disabling at any time since the effective date of the 
grant of service connection.


ORDER

A 70 percent schedular evaluation for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

